Baldwin, J. delivered the opinion of the Court
Cope, J. concurring.
This was a proceeding in the Probate Court for the settlement of an estate. The deceased, John B. Lewis, was a married man at the time of his death, and died in the year 1859, intestate, leaving no issue, and a wife surviving him. The marriage took place in August, 1854. It seems that at this time, the deceased owned as his separate property, cattle, etc., worth about $20,000. He was engaged in the business of buying and selling cattle, etc. Of course, repeated changes would be made of the original stock— other cattle bought and sold,, etc. At the time of the death, his estate, consisting of this capital and its accretions, had increased to some $35,000, and the fair inference is, that as the deceased was engaged in no other business, the profits or common property were made up and constituted by the difference between the original value of the capital and the value of the property held at the time of the death, less the community debts. This, at least, is as fair an approximation to the true result as can be expected in a case of this sort. We think the County Judge settled the account, in view of the circumstances of the case, upon a just and fair basis, and we affirm the judgment.